HAMILTON, J.
Mrs. M. L. Turner, joined pro forma by her husband, J. H. Turner, of .Tarrant county, Tex., Mrs. S. A. Stewart, joined by her husband Charles Stewart, of Harris county, Tex:,- S. Y. Collins of the city of St. Louis, St. Louis county, Mo.,' J. ID.' Collins,; of Childress county, Tex.; R. L. Collins, of Douglas, Ariz., S. B. Collins, of Heavene-r, Okl., Bennie Hayes, joined by her husband, R. L. Hayes, of Bexar county, Tex., plaintiffs', brought sujt against P. A. Collins, who resides in Tarrant county, Tex., H. J. Collins, who resides in El Paso county, Tex., and Emma P. Montgomery and her husband, J. O, Montgomery, .who reside in Rusk county, Tex., in the district court of Tarrant county, ostensibly for the partition of certain .land and personal property situated in Rusk county, Tex. The Montgomerys duly filed a plea of privilege, in the form prescribed by the statutes praying for the transfer' of the suit to the county of their residence,'j;hó .situs,of the property. The trial court denied -the plea of privilege and held that the venue- of- the case wás properly Tarrant county. • • • •
Erom that judgment, the defendants appealed to the Court .of Civil Appeals at Eort Worth. The Court of .Civil Appeals affirrhed the judgment of the district court. !233' S. W. 543. -
No vother question is presented in. the record. ■
Judgments of the Courts of Civil Appeals are conclusive and final on the law- and fact in all appeals from' interlocutory orders appointing receivers- or trustees or such Qtfoer ■¡Mterlomtory appeals as may be allowed ,J>y law. Article 1591, R. S. 1911.
Article 152Í of the statutes confers -Upon our Supreme Court appellate jurisdiction extending to questions of law arising in civil causes in the Courts of Civil Appeals , in defined eases, .when same have been brought to the Courts of Civil .Appeals by writ of error, or' appeal from final judgments, only, of the trial courts. A judgment of a trial court granting or denying a plea -of privilege is not a final judgment. Therefore an appeal from such a judgment is sp.ch.as falls within the category of those in which the judgments of the Courts of . Civil Appeals-are declared by statute to be conclusive- and final and on which writs of error -from the Supreme Court to the Courts. of Civil Appeals are not allowed. Magouirk v. Williams et al. (Tex. Civ. App.) 249 S. W. 185; Perkins v. Texas Bank & Trust Co. (Tex. Com. App.) 249 S. W. 186; Izaguirre v. Evans (Tex. Com. App.) 249 S. W. 187.
The question, is not raised in the record and the writ of error was evidently granted inadvertently.
We recommend that the order granting the writ of error be set aside and that the application for the writ be dismissed.
CURETON, C. J.
The writ of error- and the application therefor are dismissed.